DETAILED ACTION
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  and is in response to the amendments filed on 05/31/2022. Claims 1-3, 5-14, 16-20, 27 and 28 are pending, claims 4, 15 and 21-26 have been cancelled by the applicant and claims 27 and 28 are added by the applicant.
In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to better focus the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-14, 16-20, 27 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per Claims 1, 12 and 18, it is not what can be considered as an "expectable task" and a "normal task" (e.g. a periodic task is "expectable" and an aperiodic task is "normal", where periodicity of a task is the “current pattern”; or a task that is previously scheduled for execution is "expectable" since it has already been scheduled so the future execution is predictable, while a new task is "normal", where the “current pattern” is FIFO execution pattern where tasks are scheduled for execution first come first serve; or "expectable" tasks are tasks that have higher priority as that of "normal" tasks, so they are guaranteed to execute next, whereas the “normal” tasks may or may not even execute, where the “current pattern” is priority hierarchy that describe what priority tasks gets executed and what does not).  As a result, it is not clear what the scope of the invention is (e.g. is it dealing with scheduling of periodic tasks; or fitting of new tasks into an existing schedule; or priority based scheduling of tasks).
	It is also not clear if the “normal task” is a task that is already scheduled for execution on the “first core” when it is “compared” with the “expectable task” or it is a task that arrived after the “expectable task” has already been “allocated”.
	It is not clear what is considered to be a “change” in “execution schedule of the expectable task” (e.g. next execution time of the expectable task is delayed within an acceptable limit; or the currently executing expectable task is preempted).

As per claims 5, 6, 16 and 17 it is not clear what the "lists" can be (e.g. the “expectable list” is a list for tasks that are scheduled for execution and the “normal list” is a list for task that are not scheduled for execution; or the expectable list is a list only for the expectable tasks, and the normal list is a list only for the normal tasks).  Furthermore, it is not clear if there is just one expectable list and one normal list for all of the “individual cores” or does each core has its own expectable and normal lists.

As per claims 7-10 it is not clear if the "expected list queue" is the same as the "expected list" for claim 6 or not; or the "normal list queue" is the same as the "normal list" for claim 6 or not.  As a result, it is not clear how the "lists" and the "queues" are used in relation to each other.

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 16-20, 27 and 28 are rejected under 103 over Dong et al (U.S. Pat. 8397235) in view of (Kuo et al; Scheduling Algorithm Considering Response Time for Mixed Tasks on Multiprocessor Systems, ACM 2016).
Dong reference has been previously presented.
As per claim 1 Dong teaches the invention substantially as claimed including a computing device comprising: a task classifying module which classifies each task of tasks to be processed by individual cores of a multi-core processor into one of an expectable task for which a future execution is predictable based on a current execution pattern, and a normal task for which a future execution is not predictable (col 3 lines 1-5; col 5 line 65- col 6 line 2; col 3 lines 16-34; col 4 lines 45-53; col 4 lines 60-65 scheduler classify tasks as being periodic, which are tasks that are performed periodically thus expectable, or NRT or aperiodic, which are tasks that may show up at any time and may or may not even have any time constraints); 
	a task allocating and managing module which: allocates an expectable task of the tasks to be processed to a first core of the individual cores of the multi-core processor (col 2 lines 63-65, col 4 lines 45-53, col 7 claim 10 scheduler schedule/allocate a periodic task to a core of a plurality of cores for execution, even if it means that a NRT or aperiodic task may be preempted), 
	compares the expectable task allocated to the first core with a normal task of the tasks to be processed, allocates the normal task to a second core of the individual cores when the allocation of the normal task will change an execution schedule of the expectable task, and allocates the normal task to the first core when the allocation of the normal task will not change the execution schedule (col 3 lines 55-57; col 3 lines 10-15, 24-29; 42-54 an NRT task or aperiodic can be scheduled to run on a core when no expiration is imminent for another higher privilege level task, such as an already scheduled periodic task; this ensures that the already scheduled periodic task won’t have its schedule abruptly terminated since expiration of a task means that the task has failed to execute by its latest execution start time or the task has its completion preempted; otherwise the NRT task or aperiodic cannot be scheduled on the same core as the already scheduled periodic task but it can be scheduled for execution on another core).
	Dong does not explicitly teach that NRT or aperiodic tasks have future executions that are not predictable.

	However, Kuo explicitly teaches that NRT or aperiodic tasks have future executions that are not predictable (pg. 1767 right col paragraph 1, pg. 1768 left col. Paragraph 1:  aperiodic jobs have no deadline and arrives randomly at run time).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Dong and Kuo since both are directed towards scheduling of periodic and non-periodic tasks on multiple processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of Kuo into that of Dong because Kuo further improves the efficiency of scheduling of periodic and non-periodic tasks on multiple processors (pg. 1767 abstract, right col 2nd to last paragraph).

	Dong as modified by Kuo does not explicitly teach that there are different modules such as task classifying module or task allocating and managing module within the scheduler.  However, it would have been obvious to one with ordinary skill in the art to see that the functions performed by the scheduler of Dong as modified by Kuo, as mapped above, can be considered as independent software functions/modules (i.e. there are source code functions in for the scheduler for performing the functions of task classification or allocation and management).  Such software functions/modules can be seen in Dong col 5 lines 15-63, where API functions of the scheduler are used to collect task execution timing information and analyze the collected information within those API functions in order to provide information that the rest of the scheduler need to classify the tasks and determine when and where tasks should be scheduled to execute in the future; or they can be seen in algorithm listings of Kuo on pgs. 1768-1769, where different functions/modules of a scheduler is shown.  This interpretation of the modules is also consistent with applicant’s own disclosure, where the modules are described only in term of the functions that they provide as part of a “scheduler… implemented as software”.  Therefore, it would have been obvious to one with ordinary skill in the art to see that Dong as modified by Kuo obviously teaches the different modules. 

As per claim 2 Dong 2 teaches wherein the task classifying module comprises: a task information collecting module which collects information on the tasks to be processed, a task information analyzing module which analyzes the information; and an expectable task deciding module which classifies the tasks to be processed based on an analysis result of the task information analyzing module (col 5 lines 15-63, where different API functions of the scheduler are used to collect task execution timing information and analyze the collected information within those API functions in order to provide information that the rest of the scheduler need to classify the tasks and determine when and where tasks should be scheduled to execute in the future).  

As per claim 3 Dong teaches The computing device of claim 2, wherein the task information analyzing module analyzes the information to derive execution time prediction information and next start time prediction information on each of the tasks to be processed, andAppln. No.: 16/444,632 the expectable task deciding module classifies each of the tasks to be processed based on at least one of the execution time prediction information and the next start time prediction information of the task (col 5 lines 15-63, where API functions of the scheduler are used to collect task execution timing information and analyze the collected information within those API functions in order predict execution time for each run [of tasks] accurately based on previous executions; these functions enables the scheduler to classify the tasks and determine when and where tasks should be scheduled to execute in the future).  

As per claim 5 Kuo teaches wherein the task allocating and managing module comprises an expectable task managing module that, for a core of the individual cores, moves a task inserted into an expectable task list of the core to a normal task list of the core, or moves a task inserted into the normal task list to the expectable task list (pg. 1769 right col first paragraph aperiodic tasks are moved from a global aperiodic queue into a local aperiodic queue, where the moved aperiodic task is expected to be executed during next round of Dispatch_Job function invocation).  

As per claim 6 Kuo teaches wherein the task allocating and managing module comprises a task allocating module which allocates the expectable task to an expectable task list queue of the first core, using an expectable task list and a normal task list of the first core (pg. 1768 right col last paragraph; pg. 1769 algorithm 2, left col last paragraph, right col first paragraph).  

As per claim 7 Ku teaches the computing device of claim 6, wherein, during a time at which the first core is processing the expectable task or the expectable task is inserted into the expectable task list queue of the first core, the task allocating module allocates the normal task to the second core (pg. 1768 left col first paragraph aperiodic jobs can arrive randomly at run time; pg. 1769 left col last paragraph and algorithm 2, right col first paragraph periodic and aperiodic tasks are placed in their respective queues as soon as they arrive, since aperiodic tasks can arrive at any time, it is obvious that when some aperiodic tasks arrive there are already some periodic tasks in their respective periodic task queues).  


As per claim 8 Dong as modified by Kuo teaches the computing device of claim 6, wherein the task allocating and managing module further comprises a damage checking module which compares the expectable task that has been allocated to the first core with the normal task to determine whether the allocation of the normal task will change  the execution schedule of the expectable task, during a time at which the first core is processing the expectable task or the expectable task is inserted into the expectable task list queue of the first core (Dong col 3 lines 25-29, 41-54 when a NRT task or aperiodic arrive the scheduler performs functions to check if it can be scheduled to run on a core when no expiration is imminent for another higher privilege level task, such as an already scheduled periodic task; this ensures that the already scheduled periodic task won’t have its schedule abruptly terminated since expiration of a task means that the task has failed to execute by its latest execution start time or the task has its completion preempted; Dong col 4 lines 45-59 when a periodic task arrives it is immediately enqueued and scheduled for execution, this means that as soon as a periodic task arrives the above check is performed to ensure that execution timing of the arriving periodic task does not change; Kuo pg. 1769 left col last paragraph, right col first paragraph: an arriving periodic task is enqueued in periodic job queue).  

As per claim 9 Dong teaches the computing device of claim 8, wherein, based on a determination that the allocation of the normal task will change the execution schedule, the task allocating module allocates the normal task to the second core and based on a determination that the allocation of the normal task will not change the execution schedule, the task allocating module allocates the normal task to the first core (col 3 lines 55-57; col 3 lines 10-15, 24-29; 42-54 an NRT task or aperiodic can be scheduled to run on a core when no expiration is imminent for another higher privilege level task, such as an already scheduled periodic task; this ensures that the already scheduled periodic task won’t have its schedule abruptly terminated since expiration of a task means that the task has failed to execute by its latest execution start time or the task has its completion preempted; otherwise the NRT task or aperiodic cannot be scheduled on the same core as the already scheduled periodic task but it can be scheduled for execution on another core).  

As per claim 10 Dong as modified by Kuo teaches the computing device of claim 6, wherein the task allocating and managing module further comprises a rebalancing module which moves the expectable task from the first core to another core of the individual cores other than the first core, at a time at which the normal task is inserted into a normal task list queue of the first core (Dong col 3 lines 59-65, fig. 5, col 4 lines 31-37 queues of cores can be defragmented whereby already scheduled tasks, which can obviously be periodic tasks, in a queue of a core can be moved to a queue of another core, this can happen any time when an arriving task, which may be a NRT or aperiodic task, cannot be placed in any the queues; Kuo pg. 1769 right col paragraph 1 NRT or aperiodic tasks are placed on local or global aperiodic job queues).  

As per claim 11 Dong teaches the computing device of claim 10, wherein the task allocating module allocates the normal task to the first core after the expectable task is moved to the another core by the rebalancing module (col 3 lines 59-65, fig. 5, col 4 lines 31-37 queues of cores can be defragmented whereby already scheduled tasks, which can obviously be periodic tasks, in a queue of a core can be moved to a queue of another core, this can happen any time when an arriving task, which may be a NRT or aperiodic task, cannot be placed in any the queues; the defragmentation create room in the queue of the core so the arriving NRT or aperiodic task can be placed on the queue of the core).  

As per claim 27 Dong teaches wherein the expectable task is a task related to a screen update (according to applicant’s own disclosure in [0021] “task related to a screen update” is just a periodic task that Dong’s invention is able to schedule: col. 4 lines 45-53, therefore Dong obviously teaches scheduling of a task related to a screen update).  

As per claim 28 Dong and Kuo both teaches wherein the expectable task includes an aperiodic task that is repeated a plurality of times within a given time span (Dong col 4 lines 45-51; Kuo pg. 1768 left col paragraph 1).

As per claims 12-14, 16 and 17 they are reworded system versions of claims system claims 1-3, 5 and 6, respectively.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-3, 5 and 6, respectively.

As per claims 18-20 they are method versions of claims system claims 1-3.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-3, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198